ORDER

PER CURIAM:
AND NOW, this 30th day of November, 2000, Leonard Charles Guzzino, III, having been suspended from the practice of law in the State of New Jersey for a period of two years by Order of the Supreme Court of New Jersey dated July 13, 2000; the said Leonard Charles Guzzino, III, having been directed on October 5, 2000, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Leonard Charles Guzzino, III, is suspended from the practice of law in this Commonwealth for a period *176of two years retroactive to October 15, 1998, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.